DETAILED ACTION
	This is the Final Rejection based on the 16/378,221 application filed on 04/08/2019 and which claims as amended on 04/16/2021 have been considered in the ensuing action.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendments to the drawings and the specification have been sufficient to overcome the drawing objections. The amendments to the claims have been sufficient to overcome the claim objections and the 35 USC 112(b) rejections. The double patenting rejection has not been overcome. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 34 is objected to because of the following informalities: 
On line 2, “ the closed loop paths” should be corrected to ---the non-circular closed loop paths---
On line 3, “ the closed loop paths” should be corrected to ---the non-circular closed loop paths---
On line 4, “ the closed loop paths” should be corrected to ---the non-circular closed loop paths---
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
At least one rotatable resistance mechanism in claim 21; the rotatable resistance mechanism is at least one of an air-resistance based resistance mechanism and a magnetic resistance mechanism (see claim 35)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Double Patenting
Claims 21-28 and 35 remain rejected under Double Patenting, please see the Non Final Rejection mailed on 01/19/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 21, 24, 25, and 35 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huang et al (US 2013/0237379).

Regarding claim 21:
Huang et al discloses reciprocating first and second foot pedals (see Figure below) that move in respective non-circular closed loop paths (see Figure below); a stationary frame (see Figure below) supporting the reciprocating first and second foot pedals; a shaft (see Figure below) rotatably mounted to the stationary frame and operatively associated with the reciprocating first and second foot pedal to rotate about a shaft axis in response to movement of the reciprocating first and second foot pedals (see Figure below); at least one rotatable resistance mechanism (see Figure below)operatively associated with the shaft and configured to provide variable resistance to rotation of the shaft; and a handle (see Figure below) pivotally coupled to the stationary frame such that the handle pivots about a first axis when driven by a user's hand (see Figure below), wherein the handle is operatively coupled to the shaft by a linkage to drive rotation of the shaft when the handle is driven by the user's hand (see Figure below), wherein the linkage has an input portion associated with the handle and an output portion configured to drive rotation of the shaft (see Figure below), wherein the input portion of the linkage reciprocates while the output portion of the linkage pivots about a pivot point spaced from the shaft axis when the handle is driven by the user's hand, and the pivot point orbits the shaft axis as the handle reciprocates (see Figure below).

[AltContent: textbox (Linkage input portion/ 1st link and 2nd link)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pivot point)][AltContent: connector][AltContent: textbox (Linkage output portion/ 3rd link)][AltContent: arrow][AltContent: textbox (Pedals)][AltContent: textbox (Rotatable resistance mechanism)][AltContent: arrow][AltContent: textbox (Stationary frame)][AltContent: arrow][AltContent: textbox (1st axis)][AltContent: connector][AltContent: textbox (Handle)][AltContent: arrow]
    PNG
    media_image1.png
    732
    783
    media_image1.png
    Greyscale

Regarding claim 24:
Huang et al discloses that the input portion of the linkage is provided by a first link member fixed to the handle and pivotally 3Attorney Docket No. P242222.US.07 coupled to the frame such that the first link pivots about the first axis in synchrony with the handle (see Figure above).

Regarding claim 25:


Regarding claim 35:
Huang et al discloses that the at least one rotatable resistance mechanism includes at least one of an air-resistance based resistance mechanism and a magnetic resistance mechanism (the resistance mechanism is a magnetic resistance mechanism).	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al (US 2013/0237379) in view of Metcalf (US 5,290,212). 


Regarding claim 22:
Huang et al fails to disclose the at least one rotatable resistance mechanism is configured to provide resistance that increases as a function of a reciprocation frequency of the reciprocating first and second foot pedals.
Metcalf teaches an exercise bicycle with a fan resistance mechanism where the resistance increases as a function of a reciprocation frequency of the reciprocating first and second foot pedals (“Typically, to increase the wheel’s air resistance, the user has to pedal faster” see column 1 lines 17-18).
It would have been obvious to a person having ordinary skill in the art to modify the resistance mechanism of Huang et al to be a resistance fan that has an increased resistance when the user pedals faster, as taught by Metcalf, as magnetic resistance and wind resistances are known equivalents of each other. 

Allowable Subject Matter
Claims 29-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Megan Anderson/             Primary Examiner, Art Unit 3784